


Exhibit 10.94

FIRST AMENDMENT TO LOAN AGREEMENT

     This First Amendment to Loan Agreement (the “Amendment”) is made as of
November 16, 2011, between Bank of America, N. A. (“Bank”) and Move, Inc., a
Delaware corporation (“Borrower”).

RECITALS

     A. Borrower and Bank entered into that certain Loan Agreement dated as of
September 20, 2011 (the “Agreement”) pursuant to which Bank has extended certain
credit facilities to Borrower.

     B. Borrower and Bank desire to amend and modify the provisions of the
Agreement, as herein provided.

AGREEMENT

     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.

     2. Amendments. The Agreement is hereby amended as follows:

          2.1 In Section 8.5 of the Agreement, the definition of "Adjusted
EBITDA" is amended in full to read as follows:

     "Adjusted EBITDA" means, on a consolidated basis for the twelve-month
period then ended, earnings before interest, taxes, depreciation and
amortization, non-cash expenses, and amortization related to stock based
compensation and other non-cash charges (i) minus the following to the extent
included in calculating such consolidated net income: Federal, state and local
tax credits and all non-cash items increasing consolidated net income, and (ii)
plus the following: cash dividends or distributions received from joint
ventures.

     3. Representations and Warranties. Borrower hereby represents and warrants
to Bank that: (i) no default specified in the Agreement and no event which with
notice or lapse of time or both would become such a default has occurred and is
continuing and has not been previously waived, (ii) the representations and
warranties of Borrower pursuant to the Agreement are true on and as of the date
hereof as if made on and as of said date, (iii) the making and performance by
Borrower of this Amendment has been duly authorized by all necessary action, and
(iv) no consent, approval, authorization, permit or license is required in
connection with the making or performance of the Agreement as amended hereby.

     4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank.

          4.1 This Amendment duly executed by all parties hereto.

1

--------------------------------------------------------------------------------




          4.2 Payment of all out-of-pocket expenses, including attorneys’ fees,
incurred by the Bank in connection with the preparation of this Amendment.

     5. Effect of Amendment. Except as provided in this Amendment, the Agreement
shall remain in full force and effect and shall be performed by the parties
hereto according to its terms and provisions.

     IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
as of the date first above written.

BANK:                 BORROWER:   Bank of America, N.A. MOVE, INC., a Delaware
corporation       By: /s/ Sarah Daniel   By: /s/ Patricia Wehr Name:  Sarah
Daniel Name:  Patricia Wehr Title: Vice President Title: Chief Accounting
Officer


2

--------------------------------------------------------------------------------